DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 28 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischer et al (US 2018/0179649).
Fleischer et al teach (see abstract, fig. 1, paragraphs [0052] and [0055]) an electrochemical cell (1) comprising a cathode (5), an anode (4), and an ion exchange membrane (21) disposed between the cathode and the anode, where the cathode comprised silver or copper, which were capable of catalyzing a reduction reaction for reducing carbon dioxide into carbon monoxide, and the anode comprised platinum, which was capable of catalyzing a carbonylation reaction.  

Regarding claim 2, the electrochemical cell of Fleischer et al comprised a cathode compartment (3) having the cathode (5) disposed therein, and an anode compartment (2) having the anode (4) disposed therein.  The cathode compartment including a feed port (indicated by arrows pointing into the compartment) and the anode compartment also included a feed port (indicated by arrow pointing into the compartment) and a discharge port (connected to line 10).  The feed port of the cathode compartment was capable of receiving carbon dioxide and the feed port of the cathode compartment was capable of receiving a mixture of carbon monoxide and an alcohol compound.  
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujinuma et al (US 2020/0095692).
Fujinuma et al has a common inventor with the instant application.  However, there is a difference in inventive entity (the publication names an additional inventor), such that the disclosure of Fujinuma et al names another inventor in the context of 35 U.S.C. 102(a)(2).  Fujinuma et al was additionally “effectively filed” before the effective filing date of the claimed invention.  
Fujinuma et al teach (see abstract, fig. 3, paragraphs [0038]) an electrochemical cell (11) comprising a cathode (12), an anode (13) and an ion exchange membrane (14) disposed between the cathode and the anode.  The cathode comprised (see paragraphs [0040], [0044] and [0045]) a catalyst for reduction of carbon dioxide such as bismuth, antimony, nickel, cobalt, ruthenium, or gold.  The anode comprised (see paragraphs [0087], [0088]) a catalyst for producing a carbonate compound by reacting carbon monoxide and an alcohol compound such as iron, gold, copper, nickel, platinum, palladium or ruthenium.	Regarding claim 2, the electrochemical cell of Fujinuma et al included a cathode compartment (15) comprising a feed port (connected to line 25) for carbon dioxide and an anode compartment (16) 
Regarding claim 3, Fujinuma et al teach (see fig. 6) an alternative embodiment where in the system comprised two electrochemical cells according to claim 1 and further including a first feed path (line 57) for feeding a product produced at the cathode of the first electrochemical to the anode of the second electrochemical cell.  
Regarding claim 8, Fujinuma et al teach (see paragraph [0237]) that the anode and cathode of the second electrochemical cell were the same (i.e. same structure and same catalysts) as the anode and cathode of the first electrochemical cell.  The system seen in fig. 6 comprised a connecting path (57) connecting the second cathode compartment (55) to the first anode compartment (16) and the connecting path (57) enabled gas to flow between the compartments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Fujinuma et al (US 2020/0095692).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 
Regarding claim 4, Fujinuma et al teach (see fig. 6) a single feed path feeding from a first cathode chamber to the second anode chamber, but also teach (see paragraph [0237]) that the two electrochemical cells were identical.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Fujinuma et al to conduct the same reactions in both electrochemical cells of the embodiment shown in fig. 6 by adding a second feed path, which fed the product of the second cathode chamber to the first anode chamber to double the capacity of the system.
Regarding claim 5, Fujinuma et al teach (see fig. 6) an embodiment including two electrochemical cells that included a first feed path capable of feeding a product produced at the cathode of the first cell to the anode of the second cell.  In view of a desire to increase production capacity, it would have been obvious to one of ordinary skill in the art at the time of filing to have added at least a third electrochemical cell.  Further, in order to maintain the correct flow, the presence of the third electrochemical cell would have necessitated a second feed path for feeding the product at the cathode of the second electrochemical cell to the anode of the third electrochemical cell in a manner similar to the first feed path.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 13 of copending Application No. 16/141,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the recited features of instant claims 1-3 are also recited by claims 10, 12, and 13 of the ‘201 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest providing a first electrochemical cell and a second electrochemical cell arranged on different portions of the same ion exchange membrane (“so as to be separated by an identical ion exchange membrane”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minami et al is cited for the relevance of the cover figure showing a similar cascading flow through a plurality of electrochemical cells.  However, Minami et al relate to electroplating cells, not electrosynthesis cells.  Dousek is cited for showing the typical solution flow when a plurality of cells are provided to highlight the differences between the claimed invention and typical flow path arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796